Citation Nr: 1516717	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  06-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to November 1976.  The Veteran also had unconfirmed Reserve service in the Puerto Rico Army National Guard from November 1980 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran provided testimony at an August 2014 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Virtual VA claims file has been reviewed.  Other than March 2015 VA examination reports and a March 2015 rating decision related to claims not currently before the Board, as well as the aforementioned hearing transcript, documents contained therein are duplicative of those in the paper claims file.   Other than March 2013, January 2014, and March 2015 rating decisions as to issues not currently before the Board, documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the Virtual VA and paper claims files.

The case was before the Board in February 2011.  

The Board further observes that the Veteran appointed his representative, Disabled American Veterans (DAV), in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, that was received by VA in September 2006.  Despite a notation on that VA Form 21-22a indicating that it was revoked in August 2011, and a request from the Veteran in September 2012 to revoke that representation, DAV has continued to represent the Veteran before the RO; DAV provided representation at the August 2014 hearing and, in July 2014, DAV submitted a VA Form 646 on behalf of the Veteran.  Moreover, DAV has not withdrawn their representation of the Veteran.  Therefore, the Board will continue to recognize DAV as the Veteran's representative.  

The issue of entitlement to an increased disability rating for service-connected right total knee replacement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In particular, the Board observes that the Veteran, at the August 14, 2014 hearing indicated that he desired a higher rating for his service-connected right knee.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  Service connection has been granted for arthritis of the knee and coded under diagnostic code 5003.

2.  The Veteran has arthritis of the lumbar spine.  An intercurrent cause of the lumbar arthritis has not been identified.


CONCLUSION OF LAW

Arthritis of the lumbar spine was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000, as amended, (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board also observes that the undersigned VLJ, at the Veteran's August 2014 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran was afforded VA examinations in August 2005 and March 2013.  These VA examination reports show that the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbosacral spine. The Veteran contends that his current degenerative joint disease (arthritis) of the lumbar spine is attributable to his service, including his service service-connected left total knee replacement, right total knee replacement, and right foot drop.  

Service connection has been established for a left knee disability.  Diagnostic code 5003 was selected.  The use of diagnostic code 5003 reflects intent to recognize a generalized disease process.  Thereafter, service connection was recognized for arthritis of the right knee.  Again, nothing in this determination reflected intent to recognize a traumatic or localized process.  Section 38 C.F.R. § 3.303(b) has legal significance.  By law, arthritis is a chronic disease process.  38 U.S.C.A. § 1101.  Subsection b of 38 C.F.R. § 3.303 provides that with chronic disease shown in service, subsequent manifestations of the same disease, at any later date are service connected unless clearly attributable to intercurrent cause.  

Here, the Veteran has a reported history of lumbosacral pain for approximately 20 years and no intercurrent disease or injury.  According to a Comp and Pen FAQ, degenerative arthritis is a systemic process, potentially involving multiple joints.  (Whether the disease is considered by VA to be systemic or generalized is irrelevant to this case.)  In advanced cases, its major manifestations are pain and limitation of motion; early cases may be asymptomatic and evident only upon x-ray.  The Veteran is service connected for arthritis under code 5003.  He has arthritis in the lumbar spine and the record does not contain evidence clearly establishing an intercurrent cause.  As such, the evidence suggests that the Veteran's arthritis of the lumbar spine is causally related to his service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for arthritis of the lumbar spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for arthritis of the lumbar spine is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


